Citation Nr: 0922031	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  09-20 053	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent disabling for service-connected anxiety reaction 
condition (also referred to as nervous condition).

2.  Entitlement to service connection for hypertension 
including a heart condition due to service-connected anxiety 
reaction condition (also referred to as nervous condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to 
December 1944, during peacetime and World War II.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1986 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which denied entitlement to an 
increased evaluation in excess of 50 percent disabling 
service-connected anxiety reaction condition; denied service 
connection for hypertension including a heart condition due 
to service-connected anxiety reaction condition; and denied 
service connection for sores on the back, neck, and hands, 
due to service-connected anxiety reaction condition.  The 
Veteran disagreed with such decisions and subsequently 
perfected an appeal.    

In a June 1988 rating decision, the RO granted service 
connection for lichen simplex chronicus (neurodermatitis) 
(claimed as sores on the back, neck, and hands, due to 
service-connected anxiety reaction condition), and assigned a 
10 percent evaluation for each, effective October 20, 1986.  
Since the grant of service connection for lichen simplex 
chronicus (neurodermatitis) (claimed as sores on the back, 
neck, and hands, due to service-connected anxiety reaction 
condition) was a grant of the issue sought on appeal, such 
issue is no longer before the Board.  Thus, the issues are as 
captioned above. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1940 to December 1944.  

2.  He died on August 1988 while his appeals for entitlement 
to an increased evaluation in excess of 50 percent disabling 
service-connected anxiety reaction condition, and service 
connection for hypertension including a heart condition due 
to service-connected anxiety reaction condition, were 
pending.
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims for an 
increased evaluation in excess of 50 percent disabling 
service-connected anxiety reaction condition, and service 
connection for hypertension including a heart condition due 
to service-connected anxiety reaction condition, at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.


		
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


